Opinion issued February 12, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00421-CR
____________

DAVID CHARLES WOLFE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 8 
Harris County, Texas
Trial Court Cause No. 1445725



MEMORANDUM  OPINION
	We abated this appeal and ordered a hearing in the trial court to review the
trial court's certification of right of appeal.  The trial court conducted the hearing on
November 24, 2008 and the supplemental record of that hearing has been filed in this
Court.  At the hearing, appellant stated that he wished to withdraw this appeal.
	We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant's
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
	The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).